 1   MICHAEL N. FEUER, City Attorney
     KATHLEEN A. KENEALY, Chief Assistant City Atty. (SBN212289)
 2   SCOTT MARCUS, Chief, Civil Litigation Branch (SBN184980)
 3
     CORY M. BRENTE, Senior Assistant City Attorney (SBN115453)
     GEOFFREY PLOWDEN,            Deputy City Attorney (SBN146602)
 4
     200 N. Main Street, 6th Floor, City Hall East
     Los Angeles, California 90012
 5
     Tel: (213) 978-7038 Fax: (213) 978-8785
     Email: geoffrey.plowden@lacity.org
 6
     Attorneys for Defendants CITY OF LOS ANGELES, HECTOR BEAS,
 7
     DARRYL CARPENTER AND GEORGE SALAS

 8
     Jorge Gonzalez (CBN 100799)
     A PROFESSIONAL CORPORATION
 9
     2485 Huntington Drive, Suite 238
     San Marino, California 91108
10
     T – 626-382-3081
     C – 213-598-3278
11
     E-mail: jggorgeous@aol.com

12
     Attorney for Plaintiffs MARILIN RAMIREZ and STEPHANIE MUNIZ

13                            UNITED STATES DISTRICT COURT
14                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
15

16
     JEYLEE QUIROZ, STEPHANIE MUNIZ,                    )   Case No.: CV 18-10733 KS
17
     ANA RAMIREZ, DANIEL MUNIZ,                         )   [Before the Honorable Magistrate
     MARILIN RAMIREZ, ALEXUS                            )   Judge Karen L. Stevenson]
18
     RAMIREZ, A.R. (A Minor, by and through             )
     his Guardian ad Litem MARILIN                      )
19
     RAMIREZ), and AY.R. (A Minor, by and               )
     through her Guardian ad Litem ANA                  )
20
     RAMIREZ),                                          )   REQUEST FOR DISMISSAL
                                                        )   Rule 41(a)(1)
21
                    Plaintiffs,                         )
                                                        )
22
            vs.                                         )   PTC:          01/07/2020, 1:00 p.m.
                                                        )
23
     CITY OF LOS ANGELES, a public                      )   HRG MIL: 01/21/2020, 1:00 p.m.
     entity; and DOES 1 through 15,                     )
24
     inclusive, individually and in their               )   TRIAL:        02/04/2020, 9:00 a.m.
     official capacity as Los Angeles Police            )   PLACE:        580 Roybal Federal Bldg.,
25
     Department officers,                               )                 255 E. Temple Street,
                                                        )                 Los Angeles, CA
26
                    Defendants.                         )
                                                        )
27

28
                                                        1
     ______________________________________________________________________________________________________

                                      JOINT REQUEST FOR DISMISSAL
 1          TO: HONORABLE KAREN L. STEVENSON, MAGISTRATE
 2   JUDGE, U.S. DISTRICT COURT FOR THE CENTRAL DISTRICT OF
 3   CALIFORNIA:
 4          Plaintiffs and defendants, by and through their respective counsel of record,
 5   hereby request the Court enter an order of dismissal per Rule 41(a)(1). The case
 6   has settled. Each side to bear their own costs and fees.
 7          It is so stipulated.
 8   Dated: February 24, 2020               LAW OFFICES OF JORGE GONZALEZ
 9
                                            By: /S/ Jorge Gonzalez
10                                               Jorge Gonzalez, Esq.
11                                          Attorney for Plaintiffs STEPHANIE MUNIZ,
                                            MARILIN RAMIREZ
12

13   Dated: February 24, 2020               OFFICE OF THE CITY ATTORNEY
14                                          By: /S/ Geoffrey Plowden
                                            GEOFFREY PLOWDEN, Deputy City Attorney
15
                                            Attorney for Defendants CITY OF LOS
16                                          ANGELES, HECTOR BEAS, DARRYL
                                            CARPENTER AND GEORGE SALAS
17

18

19                                                 ORDER
20
             The parties having stipulated that the case may be dismissed due to
21
     settlement, and good cause having been shown, this matter is hereby dismissed.
22
     Each side to bear their own costs and fees.
23
            IT IS SO ORDERED.
24

25
     DATED:_February 26, 2020               _____________________________
26
                                               Honorable Karen L. Stevenson
27                                             United States Magistrate Judge
28
                                                        2
     ______________________________________________________________________________________________________

                                      JOINT REQUEST FOR DISMISSAL
